Citation Nr: 1409617	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  05-01 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines



THE ISSUE

Entitlement to an increased apportionment of the Veteran's service-connected compensation benefits on behalf of his helpless child.



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel





INTRODUCTION

The Veteran had recognized guerrilla service and Philippine Army service from October 1943 to September 1945.  The appellant is the Veteran's dependent child.

This case comes before the Board of Veteran's Appeals (Board) on appeal of a September 2003 special apportionment decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, which granted increased apportionment of $93.00 per month to the appellant from the Veteran's VA disability benefits.  The appellant asserts on appeal that a higher amount is appropriate.

The Board previously reviewed the case in November 2006 and January 2010 and on both occasions remanded the case to the RO for further development, which has now been accomplished.  Stegall v. West, 11 Vet. App. 268 (1998).

       
FINDINGS OF FACT

1.  The appellant is the helpless child of the Veteran.

2.  Apportionment of 20 percent of the Veteran's VA disability compensation is reasonable and does not create undue hardship on the Veteran, but an apportionment at a higher rate would cause undue hardship to the Veteran and his spouse.

3.  The current apportionment of $93.00 per month originally represented 20 percent of the Veteran's VA disability compensation, but during the course of the appeal this apportionment has declined to 16 percent of those benefits.


CONCLUSION OF LAW

The criteria are met for apportionment to the appellant of $95.00 from December 1, 2003; of $97.00 from December 1, 2004; of $101.00 from December 1, 2005; of $104.00 from December 1, 2006; of $106.00 from December 1, 2007; of $113.00 from December 1, 2008; of $117.00 from December 1, 2011; and, of $119.00 from December 1, 2012, which equals 20 percent but not more.  38 U.S.C.A. § 5307 (West 2002); 38 C.F.R. §§ 3.450, 3.451 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

This appeal concerns a benefit provided under chapter 53 of Title 38, United States Code.  The rules governing VA notice and assistance upon receipt of a claim for benefits as outlined in 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159 do not apply to claims for benefits provided under chapters other than chapter 51.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  That is, the Veterans Claims Assistance Act of 2000 (VCAA) does not apply to decisions regarding how benefits are paid.  VA rules do, however, include special procedural requirements for simultaneously contested claims, such as a claim for apportionment.  See 38 C.F.R. §§ 19.100, 19.101, and 19.102 (2013).

A claim for an apportionment is a "contested claim," and is subject to the special procedural regulations set forth in 38 C.F.R. §§ 19.100, 19.101, and 19.102.  The applicable contested claims procedures were not, however, initially followed in this case.  Pursuant to Board remand orders dated in November 2006 and January 2010, the RO took remedial action and ensured that appropriate notification was dispatched to each of the parties to the contested claim.  The RO provided both parties (the claimant and the Veteran) with remedial notices and determinations related to the contested claim, and advised both parties of the applicable law and regulations.  The claim was subsequently adjudicated in a supplemental statement of the case, and thus any presumed prejudice associated with the delayed timing is rebutted.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).

All known and available records relevant to the issue on appeal have been obtained and associated with the claims file, and neither party has contended otherwise. The Board therefore concludes that neither the appellant nor the Veteran is prejudiced by a decision on the claim at this time.

Legal Principles

A veteran's benefits may be apportioned if the Veteran is not residing with his spouse or children, and a claim for apportionment is filed for or on behalf of the spouse or children.  38 C.F.R. § 3.452(a).

VA regulations provide for two types of apportionments.  A "general" apportionment may be paid under the circumstances set forth in 38 C.F.R. § 3.450.  More specifically, 38 C.F.R. § 3.450(a)(1)(ii) provides that an apportionment may be paid if the Veteran is not residing with his or her spouse, or if the veteran's children are not residing with the veteran and the veteran is not reasonably discharging his or her responsibility for the spouse's or children's support.  It is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 Vet. App. 294 (1993).

The second type of apportionment is a "special" apportionment which may be paid under the circumstances set forth in 38 C.F.R. § 3.451.  That regulation provides that, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation benefits payable may be apportioned between the veteran and his or her dependents on the basis of the facts of the individual case, as long as it does not cause undue hardship to the other persons in interest.  In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the veteran and those dependents in whose behalf the apportionment is claimed, and the special needs of the veteran, his or her dependents, and the apportionment claimants.

38 C.F.R. § 3.451 further provides that apportionment of more than 50 percent of the veteran's benefits is ordinarily considered to constitute undue hardship on him or her, while apportionment of less than 20 percent of his or her benefits is ordinarily considered insufficient to constitute a reasonable basis for any apportionee.  The special apportionment was apparently designed to provide for an apportionment in situations where a veteran is reasonably discharging his responsibility for the support of any claimant who might be entitled to a "general" apportionment, but special circumstances exist which warrant giving additional support to "dependents."  See, e.g., Vet.Reg.No.6(c), Instruction No. 2, VI (Oct. 1934); cf. Vet.Reg.No.6(c), 4 (June 1934).

Both of these types of apportionments (either "general" or "special" apportionment) are payable to a spouse or dependent.  38 U.S.C.A. § 5307(a)(2) (West 2002); 38 C.F.R. §§ 3.450(a)(1)(ii), 3.451.

The "benefit-of-the-doubt" rule is not for application in a contested claim such as this case because the benefit of the doubt cannot be given to both the claimant and the Veteran simultaneously.  Elias v. Brown, 10 Vet. App. 259, 263 (1997).




Evidence and Analysis

A decision by the Board in February 1999 noted that the Veteran had been rated by VA as 60 percent disabled since 1951, and that the appellant had been shown to be the helpless child of the Veteran.  The Board found the appellant was an emancipated adult for whom the Veteran no longer had parental responsibility under applicable Philippine law.  However, the Board found the Veteran had income in excess of his needs, given that he had income in the form of a pension from the Philippine Veterans Affairs Office (PVAO), whereas the appellant's needs exceeded his income.  The Board found that an apportionment of 20 percent of the Veteran's service-connected disability would not cause undue hardship to the Veteran but an apportionment greater than that amount would cause hardship.  The Board accordingly increased the amount of apportionment from $75.00 to $85.00.

The Board finds at the outset that the appellant continues to be the helpless child of the Veteran.  The appellant has presented evidence of continued incapacity, and the Veteran has not challenged such incapacity.  The Veteran in fact receives VA compensation at the rate of a veteran with two dependents (spouse and one child), of whom one - the "child" in question - is the appellant.
 
The appellant's present claim for increased rating was received in January 2003.  The appellant asserted therein that he needs the regular aid and attendance of another person, which his mother can no longer provide due to her age and her own disabilities.  The appellant also stated he needed more money for his rehabilitation.

In August 2003 the appellant submitted a letter asserting he is unable to perform basic activities of daily living (ADLs) such as grooming and dressing due to involuntary head and hand movements; he also cited living in a dilapidated house with his elderly mother.  He enclosed a VA Form 20-5655 (Financial Status Report) reflecting that he has no income, assets or cash on hand.  He attached an itemized list of monthly expenses totaling 9,047.00 Philippine pesos (P), equivalent to $171.18 (see SOC citing then-current conversion rates), and asserted that in his opinion the Veteran should contribute $300.00 per month to his care, citing that in addition to VA compensation the Veteran was receiving pension benefits from the PVAO and also had shares of stock in the Philippine Veterans Bank.  The appellant also enclosed a certificate from the local municipal Office of Social Welfare and Development attesting that he has cerebral palsy and is permanently incapacitated to support himself.

The Veteran did not respond to the RO's request for financial information, and in September 2003 the RO issued the decision on appeal that increased the apportionment to the appellant from $85.00 per month to $93.00 per month, representing a 20 percent apportionment of the Veteran's then-current VA total award of $465.00.  The RO's decision noted that the Veteran was understood to have an income of $474.00 per month ($380.00 from VA, after the apportionment was deducted, and another $94.00 from PVAO) and had not reported his own expenses, whereas the appellant had shown expenses in excess of his $85.00 monthly income.  The RO stated the increased apportionment would help alleviate the appellant's living condition and would not cause undue hardship to the Veteran.

The Veteran responded to the rating decision by letter in November 2005 stating that he would be agreeable to an increase in the apportionment to the appellant to $90.00 per month, but considered $93.00 to be excessive, given his own advanced age and current heart ailment.  However, he disavowed that he was filing a notice of disagreement.  

In January 2004 the RO informed the Veteran and the appellant by letter that the Veteran's request for revision of the apportionment to $90.00 was denied, and that the current apportionment of $93.00 per month was affirmed.

The appellant filed a Notice of Disagreement (NOD) in July 2004 in which he asserted that $93.00 per month is insufficient to provide for his needs.  

In January 2005 the Veteran filed a substantive appeal in which he asserted he had suffered from birth with disabilities such as cerebral palsy, facial nerve paralysis, speech impairment, involuntary twisting of the face and mouth and involuntary hand contractions.  He also cited the advanced age and infirmity of his mother, his own need for aid and attendance, the rising cost of rehabilitative service and his need for repair or replacement of his home.  The appellant stated it would be equitable for him to receive apportionment of 50 percent of the Veteran's VA compensation, since the Veteran would still have his PVAO pension intact.

In October 2005 the appellant submitted a letter to VA asserting that in addition to his previously-reported physical impairments he had recently developed paralysis of both feet and now had to walk with a cane.

In June 2008 the appellant submitted a handwritten note, apparently by a physician, stating the appellant had cerebral palsy and was unable to walk or to feed himself.  He also enclosed a June 2008 hospital statement of account reflecting an outstanding balance of P3,242.34 for medical services received.

In March 2009 the Veteran submitted a VA Form 21-0788 (Information Regarding Apportionment of Beneficiary's Award) reflecting that he and his spouse have no monthly income whatsoever and monthly expenses totaling P19,500.00.  He enclosed a letter asserting that he and his spouse are old and sick, that he needs surgery for which he cannot pay and that he is supporting two unemployed sons.  In sum, he contends that his income is inadequate to provide for his own needs, and that increased apportionment would result in hardship to him and to his family.

The appellant submitted a VA Form 21-0788 in April 2009 reflecting that he has no income whatsoever other than the $93.00 per month he receives from VA and has monthly expenses totaling P19,500.00.  He enclosed a Statement in Support of Claim asserting that he was now entirely housebound and could hardly move without the assistance of another person.

Documents associated with the Veteran's file show that he was found eligible in June 2010 to receive a one-time payment of $9,000.00 from the Filipino Veterans Equity Compensation (FVEC) fund.    

VA compensation records pertaining to the period under review show that effective from December 1, 2002, the Veteran's monthly VA entitlement was $465.00, and the assigned apportionment of $93.00 represented exactly 20 percent.  Since then, the Veteran's monthly entitlement has been increased by regular cost-of-living adjustments (COLA), while the apportionment has been unchanged at $93.00.  The Veteran's VA monthly entitlement rose to $474.00 effective from December 1, 2003; to $486.50 effective from December 1, 2004; to $506.00 effective from December 1, 2005; to $522.50 effective from December 1, 2006; to $534.00 effective from December 1, 2007; to $564.50 effective from December 1, 2008; to $584.50 effective from beginning December 1, 2011; and, to $594.50 effective from December 1, 2012.  Thus, the current apportionment of $93.00 has gradually declined from 20 percent to 16 percent of the Veteran's monthly entitlement.  Apportionment of 20 percent of the current monthly entitlement would represent a payment to the appellant of $118.90.

On review of the evidence above, and on consideration of the assertions made by both the Veteran and the appellant regarding their respective abilities to live within their respective incomes, the Board finds the current 20 percent apportionment remains an appropriate amount that provides a measure of relief to the appellant without causing undue hardship to the Veteran.  Application of this rate results in apportionment of $95.00 from December 1, 2003; $97.00 from December 1, 2004; $101.00 from December 1, 2005; $104.00 from December 1, 2006; $106.00 from December 1, 2007; $113.00 from December 1, 2008; $117.00 from December 1, 2011; and, $119.00 from December 1, 2012.

The Board is mindful that retroactive application of the 20 percent apportionment will result in payments to the appellant that will cause an overpayment situation to be collected from the Veteran's future VA compensation payments.  However, the Board considers that the Veteran's eligibility for $9,000.00 from the FVEC, combined with his income from the PVAO pension, shows he is able to absorb these apportionments to the appellant without incurring undue hardship to himself or his spouse, who are the other "parties of interest" cited in 38 C.F.R. § 3.451.  Further, the Board has not applied a flat $119.00 (the current 20 percent apportionment) to the entire 10 year period under review, since doing so would result in an overpayment of more than $3,000.00 and thus cause undue hardship to the Veteran and his spouse.  Instead, the Board has projected the 20 percent to the Veteran's VA compensation year-by-year during the period, which creates a smaller overpayment situation.

The appellant has essentially asserted that he is entitled to increased apportionment of up to 50 percent of the Veteran's VA compensation because his need is greater than that of the Veteran, and because the Veteran has other resources.  Thus, he appears to be arguing that the equities should be balanced in his favor.  However, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 USCA § 503; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994). Although the appellant's need may arguably be greater than that of the Veteran, increased apportionment from the Veteran's VA disability compensation may not be legally accomplished if undue hardship to the Veteran would result.    

In sum, the Board has found that during the period under appellate review the appellant's apportionment has declined to below 20 percent of the Veteran's VA disability compensation, and that apportionment of the balance is warranted.  The appeal is granted only to that extent.  At no point during the pendency of this appeal is the appellant entitled to any apportionment in excess of the allotted 20 percent.  The appeal is denied in that regard.


ORDER

Apportionment to the appellant of $95.00 from December 1, 2003; of $97.00 from December 1, 2004; of $101.00 from December 1, 2005; of $104.00 from December 1, 2006; of $106.00 from December 1, 2007; of $113.00 from December 1, 2008; of $117.00 from December 1, 2011; and, of $119.00 from December 1, 2012, and no higher, is granted, subject to the laws and regulations governing the disbursement of monetary benefits.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


